            Case 1:19-mj-00080-LDA Document 1 Filed 10/16/19 Page 1 of 12 PageID #: 1
AO 91(Rev.11/11) Criminal Complaint


                                  UNITED STATES DISTRICT COURT
                                                              for the
                                                    District of Rhode Island

                   United States of America                      )
                              v.                                 )
                                                                 )       Case No.
                        Erin Lawrence                            )
                                                                 )
                                                                 )
                                                                 )
                         Defendant(s)


                                               CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of              October 1, 2019                 in the county of                              in the
_ _ _ _ _ _ _ District of _ _R_h_o_d_e_l_s_la_n_d_ _ , the defendant(s) violated:

            Code Section                                                   Offense Description
 21U.S.C.§841(a)(1) and (b)(1)(A);            Possession with intent to distribute 400 grams or more of fentanyl; &
 &                                            Possession of a firearm in furtherance of a drug trafficking crime.
 18 U.S.C. § 924(c)(1 )(a).




         This criminal complaint is based on these facts:
 See the attached Affidavit of Task Force Officer Dennis Smith, of the Bureau of Alcohol, Tobacco, Firearms &
 Explosives ("ATF").




         li"f" Continued on the attached sheet.




 Sworn to before me and signed in my presence.


 Date:
                                                                                             Judge's signature

 City and state:               Providence, Rhode Island                        Lincoln D. Almond, U.S. Magistrate Judge
                                                                                           Printed name and title
     Case 1:19-mj-00080-LDA
                    (                              (
                            Document 1 Filed 10/16/19 Page 2 of 12 PageID #: 2



                                       AFFIDAVIT
       I, Dennis Smith, a detective with the Pawtucket Police Narcotics Division and a

Task Force Officer assigned with the Providence Field Office of the Bureau of Alcohol,

Tobacco, Firearms & Explosives, being duly sworn, depose and state the following:

       1.     I am a detective with the Pawtucket Police Deparhnent and have been so

employed for 20 years. During my tenure as a law enforcement officer, I have

participated in investigations that include the illegal distribution of controlled

substances and crimes of violence perpetrated in furtherance of organized criminal

activity. In addition, I have coordinated controlled purchases of illegal drugs utilizing

confidential sources, cooperating witnesses, and undercover police officers. I have

written, obtained and coordinated the execution of search and arrest warrants

pertaining to the individuals involved in the distribution of illegal drugs. I have

conducted electronic as well as physical surveillance of individuals involved in illegal

drug distribution. I have also analyzed records documenting the purchase and sale of

illegal drugs, provided testimony in both Grand Jury and District Court proceedings,

and spoken with informants and subjects, as well as other local, state and federal law

enforcement officers, regarding the manner in which drug distributors obtain, finance,

store, manufacture, transport, and distribute their illegal drugs. I have participated in

this investigation and, as a result, I am familiar with the information contained herein.

       2.     The following information is based upon my personal knowledge as well

as information provided to me by other officers and agents and is presented in support

of the issuance of a complaint and arrest warrant against Adrian MONT ALVO, YOB:,
                                              1
     Case 1:19-mj-00080-LDA Document 1 Filed 10/16/19 Page 3 of 12 PageID #: 3



1986, and Erin LAWRENCE, YOB: 1984, both of 22 Cornell Avenue, Pawtucket, RI,

02860, charging each with possession with intent to distribute 400 grams or more of

fentanyl, in violation of 21 U.S.C. § 841(a)(1) and (b)(l)(A) and Possession of a firearm in

furtherance of a drug trafficking crime, in violation of 18 U.S.C. § 924(c)(l)(a), and also

charging MONT ALVO with Possession of a firearm after having been convicted of a

crime punishable by imprisonment for a term exceeding one year, in violation of 18

U.S.C. § 922(g)(1).

       3.·     On September 30, 2019, Detective Jared Boudreault, a member of the

Pawtucket Police Department Special Squad/Narcotics Unit, learned from a

Confidential Source (CS) - who was found to be in possession in excess of 30 grams of

suspected fentanyl- that a person identified as Adrian MONTALVO, YOB: 1986, was

selling large quantities of fentanyl in the city of Pawtucket. The CS provided

information concerning MONT ALVO in an effort to avoid criminal charges relating to

his 1 possession of controlled substances. The CS had not previously been used as a

source of information by the Pawtucket Police Department, but the information

provided by the CS was investigated by members of the Pawtucket Police Department

and was found to be accurate and reliable. The CS has had prior contacts with the

criminal justice system outside of the District of Rhode Island on a felony matter and

several misdemeanors, but not since 2005.




1For the sake of simplicity and to avoid possible identification of the source of information, the
CS shall hereafter be referred to in the masculine gender.
                                                 2
                                                   (
     Case 1:19-mj-00080-LDA Document 1 Filed 10/16/19 Page 4 of 12 PageID #: 4



      4.     The CS described MONT ALVO as being approximately six foot talt dark

skinned very heavy set male in his early thirties and indicated he has been dealing with

MONT ALVO for approximately five years and knew the suspect had a Facebook page.

The CS showed officers a Facebook page of the suspect bearing the name Adrian

MONT ALVO. The CS positively identified the male in the Facebook page photos as the

individual from whom the CS purchases fentanyl. Officers conducted a records check

on MONT ALVO and found a RI driver's license photo which was shown to the CS, and

the CS again positively identified MONT ALVO as the person from whom he had

purchased fentanyl in Pawtucket. Officers also noted that the person in the driver's

license photo of MONT ALVO matched the appearance of the individual in photos

found on the Facebook page of Adrian MONTALVO.

      5.     The CS also provided a telephone number, 305-922-9102, that he used to

contact MONT ALVO. A query of an internal Pawtucket Police Department database

revealed that said phone number was affiliated with a person identified as Adrian

MONTALVO.

      6.     MONTALVO's records showed he uses the address of 22 Cornell Ave in

the City of Pawtucket. This address is a single-family residence and a records check

showed the residence is owned by a woman identified as Erin LAWRENCE, YOB: 1984.

The CS was shown a Massachusetts driver's license photo of LAWRENCE and the CS

positively identified LAWRENCE as MONT ALVO's girlfriend. The CS also stated

LAWRENCE owns the residence in which both LAWRENCE and MONTALVO reside.


                                            3
     Case 1:19-mj-00080-LDA Document 1 Filed 10/16/19 Page 5 of 12 PageID #: 5



The CS indicated that LAWRENCE was with MONT ALVO in a motor vehicle on a

number of occasions when the CS purchased controlled substances from MONT ALVO

in the motor vehicle.

       7.     Efforts were made through the use of the CS to arrange controlled

purchases of controlled substances from MONT ALVO but these efforts were

unsuccessful. In furtherance of the investigation, members of the Special Squad

conducted surveillance of MONT ALVO's residence at 22 Cornell Avenue and observed

him coming and going from the residence using keys to lock and unlock the front door.

A utilities check for 22 Cornell Avenue revealed that electric service at the address is in

Adrian MONTALVO'S name. Further, during one surveillance, Detectives observed

MONT ALVO arrive at his residence, retrieve four trash barrels from the sidewalk and

pull them into the yard of 22 Cornell Avenue, and then enter the front door of the

residence using keys to gain access.

       8.     On October 1, 2019, members of the Special Squad conducted a trash pull

at MONT ALVG1s residence located at 22 Cornell Ave in Pawtucket. Prior to the trash

pult members of the Special Squad conducted surveillance of 22 Cornell Ave and

observed four trash containers along the curb in front of said address on city property.

The four trash barrels were the same barrels which, during earlier surveillance,

Detectives observed MONTALVO pull into the yard. Members of the Special Squad

seized approximately eight trash bags from inside the trash barrels. From the trash

bags, Detectives located and seized approximately eight large clear vacuum-sealable


                                             4
                                                   (
     Case 1:19-mj-00080-LDA Document 1 Filed 10/16/19 Page 6 of 12 PageID #: 6



plastic bags, six of which contained a white powdery residue. A field test was

conducted on the white powdery residue from two of the vacuum-sealable bags

resulting in a positive reaction for the presence of fentanyl on both bags. Detectives also

seized six smaller clear plastic sandwich bags, one of which also contained white

residue. A field test of the white powder from this bag also revealed a positive reaction

for the presence of fentanyl. Paperwork in the names MONTALVO and LAWRENCE

was also found in at least two separate trash bags that also contained the plastic bags

that tested positive for fentanyl. The trash bags also contained three empty 24-ounce

bottles of Super Mannitot which your affiant knows is commonly used as a cutting

agent for fentanyl and heroin. Approximately 45 cut sandwich baggies were also seized

from the trash bags, which your affiant knows are commonly used as packaging

material for narcotics. Also seized from the same trash bag were four pieces of

paperwork in the name of Adrian MONT ALVO bearing the address of 22 Cornell

Avenue, Pawtucket in addition to two pieces of mail in the name of Erin LAWRENCE,

bearing the same address.

       9.     A criminal history check on MONT ALVO revealed that he has been

arrested and convicted of several controlled substance distribution and possession-

with-intent-to-distribute charges in the commonwealth of Massachusetts, having most

recently received, on December 16, 2013, a sentence of no less than 2 and 112 years nor

more than 4 years on a Possession of Heroin with Intent to Distribute, Subsequent




                                             5
     Case 1:19-mj-00080-LDA Document 1 Filed 10/16/19 Page 7 of 12 PageID #: 7



Offense. MONT ALVO is currently out on bail in Massachusetts for a 2017 charging him

with trafficking and possession with intent to distribute fentanyl, subsequent offense.

       10.    On October 1, 2019, Det. Jared Boudreault applied for a search warrant in

the Rhode Island District Court to search MONT ALVO and LAWRENCE'S residence at

22 Cornell Avenue in the Pawtucket. District Court Judge Stephen Isherwood signed

the search warrant on the same date allowing Detectives to search the residence for,

inter alia, controlled substances, evidence of controlled-substance distribution,

narcotics-related proceeds, and firearms.

      11.     On October 1, 2019, members of the Special Squad executed the search

warrant at 22 Cornell Avenue in Pawtucket. Prior to executing the warrant, at 10:45

a.m., members of the Special Squad observed MONTALVO leave the residence and

travel to West Warwick where he entered a building and remained inside for

approximately one hour. MONTALVO then left the building and traveled to 644

Elmwood Avenue in Providence where he entered a nutritional supplement store.

MONT ALVO exited the store carrying a Zebra-print plastic bag which appeared to

have merchandise in it. He then travelled back to his residence and entered it carrying

the Zebra-print plastic bag. MONTALVO later was observed exiting the residence and

drove away in a white Jeep Wrangler. MONTALVO was thereafter stopped by a

marked Pawtucket Police Cruiser and detained.

      12.     Detectives then used the keys taken from MONT ALVO's person to gain

entry to the residence after knocking and announcing themselves and not receiving an


                                             6
     Case 1:19-mj-00080-LDA Document 1 Filed 10/16/19 Page 8 of 12 PageID #: 8



answer. Upon entry, Detectives found no one in the residence. Pawtucket Police

canines conducted a search of the residence and alerted on several areas which later

yielded narcotics. Detectives later observed the same Zebra-print plastic bag, which

MONT ALVO earlier carried from the nutritional supplement store, on the kitchen table

and found that it contained four bottles of Super Mannitol, which is commonly used as

a cutting agent for narcotics.

       13.    Detectives began their search of the residence when the following items,

among other things, were located, photographed and seized by Detective Boudreault:

       First Floor Bedroom:

       One (1) operable scale master digital scale (end table)

       First Floor Hallway Closet:

       One (1) black Beats Studio box containing the following:
         o Bag 1. Five individual clear plastic bags containing a whitish powdery
             substance, total weight 168.56 grams.
         o Bag 2. Four individual clear plastic bags containing a whitish powdery
             substance, total weight 137.05 grams.
         o Bag 3. Nine individual clear plastic bags containing a whitish powdery
             substance, total weight 171.95 grams.
         o Bag 4. Thirty individual clear plastic bags containing a whitish powdery
             substance, total weight 170.50 grams.
         o Bag 5. One individual clear plastic bag containing a whitish powdery
             substance, total weight 52.21 grams.
         o Bag 6. One individual clear plastic bag containing a whitish powdery
             substance, total weight 25.62 grams.
                 • A field test was conducted on this bag, yielding a positive result for
                     the presence of fentanyl
         o Bag 7. Three individual clear plastic bags containing a whitish powdery
             substance, total weight 32.83 grams.

                                             7
                                                   ( Page 9 of 12 PageID #: 9
     Case 1:19-mj-00080-LDA Document 1 Filed 10/16/19



          o Bag 8. Nine individual clear plastic bags containing a whitish powdery
            substance, total weight 32.53 grams.
               11
                   Total weight of Bags 1 - 8: 791.25 grams.

Also found in this closet were an open box of Glad Sandwich bags; several watches; a
folder containing 2017 tax return information for Adrian MONT AL VO; a folder
containing 2017 tax return information for Erin LAWREN CE; Pawtucket Credit Union
paperwork in the name of Adrian MONTALVO, 22 Cornell Avenue; and an Envoy
Mortgage letter addressed to Erin LAWREN CE of 22 Cornell Avenue.

      Living Room:

      - RI Driver's license and RI Medical Marijuana Patient card in the name of
      Adrian MONTALVO
      - One open box of Glad Sandwich bags
      - One folder containing 2018 tax return information for Erin LAWRENCE
      -One RI DOC Corrections envelope addressed to Adrian MONTALVO of 22
      Cornell Ave.
      - One (1) Pawtucket Water Supply bill addressed to Erin LAWRENCE of 22
      Cornell Ave.
      - One (1) EZ Pass invoice addressed to Erin LAWRENCE of 22 Cornell Ave.
      - One (1) Verizon bill addressed to Adrian MONTALVO dated September 2019

      Dining Room:

      - Four 16 ounce sealed Super Mannitol bottles (in plastic Zebra bag near table)

      Kitchen:

      - One open box of Glad Sandwich bags (counter)
      - One open box of Force Flex white trash bags with black draw strings (same as
      those retrieved from trash barrels during earlier trash pull)

      Upstairs Bedroom:

      - One locked Sentry combination safe in the closet containing various jewelry,
      MA DOT title addressed to Erin LAWRENCE for a 2017 Jeep, and two clear
      plastic Hefty bags containing a total of $73,000.00 in US Currency.

                                           8
Case 1:19-mj-00080-LDA Document 1 Filed 10/16/19 Page 10 of 12 PageID #: 10



  - various paperwork in the names of both MONT ALVO and LAWREN CE

  Finished Basement area:

        One FoodSaver Vacuum Sealer (on bench)
        One Magic Bullet NutriBullet w / no mixer (on bench)
        One vacuum bag roll (on bench)
        One Magic Bullet NutriBullet w /mixer with residue in it (domino table)
        One Magic Bullet NutriBullet w / no mixer (tote bin)
        One blender top (tote bin)
        Two open boxes of Glad Sandwich bags (tote bin)
        One open box of Glad Sandwich bag (under bench)
        Two plastic mixer cups (tote bin)
        One operable black CR digital scale model# JDS-5000 (chair)
        One operable Digiweigh silver scale (domino table)
        One operable CR digital scale model JDS-JlOOB (window shelf)·.
        One 100 gram calibration scale (window shelf)
        One open box of FoodSaver vacuum seal bags containing 5 rolls (couch)
        One 24 oz bottle of Mannitol (on mini refrigerator)
        Two 24 oz bottles of Mannitol (under bench)
        Two 16 oz. bottles of Mannitol (Century box)
        One green candle with hidden compartment (hutch under TV)
        One box containing Digiweigh Pocket scale (hutch under TV)
        One I\1otorola cell phone (hutch under TV)
        One green Crown Royal bag containing Glock 26 handgun with 5
        rounds, bearing an obliterated serial number (in coffee table).
        One white mail package containing the following suspected narcotics (in
        coffee table):
                - Bag 9. One Freezer Bag/Food Save Bag containing a whitish
                powdery substance, total weight 410.5 grams
                - Bag 10. One Food Saver Bag containing a rectangular shaped brick
                of a whitish substance, total weight 910.8 grams
                    • Field tests were conducted on Bags 9 & 10, yielding a
                       positive result for the presence of fentanyl
                - Bag 11. Two individual clear plastic bags containing a whitish
                powdery substance, total weight 5.8 grams.


                                     9
                    (
    Case 1:19-mj-00080-LDA                         ( Page 11 of 12 PageID #: 11
                           Document 1 Filed 10/16/19



                     - Bag 12. One individual clear plastic bag containing a brownish
                     powdery substance, total weight 52.1 grams.

                     *Grand Total weight of all seized narcotics: 2118.35 grams*

              Approx. 50 clear plastic bags with the corners missing/"cuts" (trash)
              Pieces of green cellophane wrapping (trash)
              Black wrapping with white residue on it (trash)
              One open empty 24oz Mannitol bottle (trash)
              One Pawtucket Credit Union letter addressed to Adrian MONT ALVO of
              22 Cornell Ave. (coffee table)
              One Verizon bill in the name of Adrian MONTALVO (coffee table)
              One Check-N-Go letter in the name of Adrian MONTALVO (coffee table)
              One envelope addressed to Adrian MONTALVO of 22 Cornell Ave.
              (hutch under TV)

       Also seized from MONT ALVO'S person at the time of his alTest:

              One Samsung Galaxy Note 9
              One set of house keys
              $5,950.00 US Currency
              One silver Bulova watch with diamonds

       The cell phones of both M:ONTALVO and LAWRENCE were seized pending

further investigation. The total sum of US Currency, $79,106.00 was held pending

forfeiture proceedings. The field tested bags of narcotics were all sealed, initialed and

dated by Detective Boudreault. All of the suspected narcotics were prepared for

delivery to the RI State Toxicology Lab. Toward the end of the search warrant

execution, LAWRENCE arrived at the residence in her vehicle and was taken into

custody.




                                             10
    Case 1:19-mj-00080-LDA Document 1 Filed 10/16/19 Page 12 of 12 PageID #: 12



       14. Based upon the foregoing facts, and my training and experience, I believe

probable cause exists to support the issuance of a complaint and arrest warrant against

Adrian MONTALVO, YOB: 1986, and Erin LAWRENCE, YOB: 1984, both of 22 Cornell

Avenue, Pawtucket, RI, 02860, charging each with possession with intent to distribute

400 grams or more of fentanyl, in violation of 21 U.S.C. § 841(a)(1) and (b)(l)(A) and

Possession of a firearm in furtherance of a drug trafficking crime, in violation of 18

U.S.C. § 924(c)(1)(a), and also charging MONTALVO with Possession of a firearm after

having been convicted of a crime punishable by imprisonment for a term exceeding one

year, in violation of 18 U.S.C. § 922(g)(1), and request that arrest warrants be granted

accordingly.




                                                        ATP Task Force Officer
                              /;:I~
Sworn to before rne this ____i__!!_____
day of October, 2019.



~~~~~~~~~
United States Magistrate Judge




                                             11
